DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claim 10 is objected to because of the following informalities:  the phrase “wherein the receiver is connected to the processor and is adapted to receive a WIFI signal transmitted by a transmitter in a detection area; the memory is adapted to store a fall detection program executable by the processor to implement the steps of the fall detection method as claimed in claim 1” should read “wherein the receiver is connected to the processor and is adapted to receive a WIFI signal transmitted by a transmitter in a detection area; and the memory is adapted to store a fall detection program executable by the processor to implement the steps of the fall detection method as claimed in claim 1”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 4 is drawn to a computer-readable medium, where the computer-readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer-readable medium; therefore, fails to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer-readable medium to being statutory would be acceptable.
A claim directed to a computer-readable medium is non-statutory, where the computer-readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1,2 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (CN108553108).
	Regarding claim 1, Ye discloses A fall detection method for detecting whether a target object falls in a detection area (“First space monitoring model identifies whether there is presence of a person, and then gives the located position. after the action identification model to identify human action type (walking, sitting, lying, falling, tumbling, etc.)” on page 8), comprising: 
receiving a WIFI signal transmitted by a transmitter in the detection area, and extracting channel state information (CSI) data from the WIFI signal (“from indoor Wi-Fi wireless signal extracting the CSI signal, CSI signal and obtaining indoor human body at different positions indoor unmanned CSI signal data of different action posture and breath” on page 7); 
preprocessing the CSI data to obtain CSI data to be identified (“the CSI signal data pre-processing comprises: firstly carrying out two-order Butterworth filter, the filtering process is firstly the signal sequence forward by filter to obtain an output of the first filter, then the output sequence of the first filtering time domain turning, the sequence time domain after turning through the same filter for secondary filtering, the output of secondary filter again after performing time domain turning, then the CSI data can be obtained after filtering.  then standardizing the data, using the standard Z-score method, giving mean and standard of the original data of the data difference standardization, the processed data in accordance with the standard normal distribution, the mean is 0, standard deviation is 1” on page 8-9); and 
processing the CSI data to be identified through a deep neural network to determine whether the target object falls in the detection area (“The CSI signal data, CSI change into different position detecting area, establishing a space monitoring model, using the already-established respiratory identification model, behavior recognition model and space monitoring model, using Wi-Fi in the acquired CSI signal to the indoor human body position, behavior, breathing are identified. respiratory identification model, behavior recognition model, adopts full-space monitoring model link neural network as deep learning method built model for the identification of human behavior” on page 7; “using deep neural network creating a classification model of respiratory identification model, behavior recognition model and space monitoring model, using a classification model of human body positionf, behavior, breathing are identified” on page 8).
Regarding claim 2, Ye discloses The method according to claim 1, wherein the CSI data comprises CSI amplitude data (fig. 6).
Regarding claim 9, Ye discloses A fall detection device for detecting whether a target object falls in a detection area (“First space monitoring model identifies whether there is presence of a person, and then gives the located position. after the action identification model to identify human action type (walking, sitting, lying, falling, tumbling, etc.)” on page 8), comprising: 
a receiving module adapted to receive a WIFI signal transmitted by a transmitter in the detection area, and extract channel state information (CSI) data from the WIFI signal (“from indoor Wi-Fi wireless signal extracting the CSI signal, CSI signal and obtaining indoor human body at different positions indoor unmanned CSI signal data of different action posture and breath” on page 7); 
a preprocessing module adapted to preprocess the CSI data to obtain CSI data to be identified (“the CSI signal data pre-processing comprises: firstly carrying out two-order Butterworth filter, the filtering process is firstly the signal sequence forward by filter to obtain an output of the first filter, then the output sequence of the first filtering time domain turning, the sequence time domain after turning through the same filter for secondary filtering, the output of secondary filter again after performing time domain turning, then the CSI data can be obtained after filtering.  then standardizing the data, using the standard Z-score method, giving mean and standard of the original data of the data difference standardization, the processed data in accordance with the standard normal distribution, the mean is 0, standard deviation is 1” on page 8-9); and 
a deep neural network adapted to process the CSI data to be identified to determine whether the target object falls in the detection area (“The CSI signal data, CSI change into different position detecting area, establishing a space monitoring model, using the already-established respiratory identification model, behavior recognition model and space monitoring model, using Wi-Fi in the acquired CSI signal to the indoor human body position, behavior, breathing are identified. respiratory identification model, behavior recognition model, adopts full-space monitoring model link neural network as deep learning method built model for the identification of human behavior” on page 7; “using deep neural network creating a classification model of respiratory identification model, behavior recognition model and space monitoring model, using a classification model of human body positionf, behavior, breathing are identified” on page 8).
Regarding claim 10, Ye discloses A terminal comprising a receiver, a memory, and a processor, wherein the receiver is connected to the processor and is adapted to receive a WIFI signal transmitted by a transmitter in a detection area; the memory is adapted to store a fall detection program executable by the processor to implement the steps of the fall detection method as claimed in claim 1 (“one or a plurality of embodiments, detection system based on a CSI signal Wi-Fi in multi-person operation and breathing, the system comprising an indoor Wi-Fi routers, memory and one or more processors coupled with the memory, the processor being configured to execute memory instructions, the processor to perform operations” on page 9; see rejection of claim 1 above).
Regarding claim 11, Ye discloses A fall detection system for detecting whether a target object falls in a detection area, comprising a transmitter and a data processing terminal (“one or a plurality of embodiments, detection system based on a CSI signal Wi-Fi in multi-person operation and breathing, the system comprising an indoor Wi-Fi routers, memory and one or more processors coupled with the memory, the processor being configured to execute memory instructions, the processor to perform operations” on page 9; see rejection of claim 1 above); 
wherein the transmitter is adapted to transmit a WIFI signal in the detection area (“indoor Wi-Fi routers” on page 9); 
the data processing terminal is adapted to receive the WIFI signal transmitted by the transmitter in the detection area, and extract channel state information (CSI) data from the WIFI signal (“from indoor Wi-Fi wireless signal extracting the CSI signal, CSI signal and obtaining indoor human body at different positions indoor unmanned CSI signal data of different action posture and breath” on page 7); 
preprocess the CSI data to obtain CSI data to be identified (“the CSI signal data pre-processing comprises: firstly carrying out two-order Butterworth filter, the filtering process is firstly the signal sequence forward by filter to obtain an output of the first filter, then the output sequence of the first filtering time domain turning, the sequence time domain after turning through the same filter for secondary filtering, the output of secondary filter again after performing time domain turning, then the CSI data can be obtained after filtering.  then standardizing the data, using the standard Z-score method, giving mean and standard of the original data of the data difference standardization, the processed data in accordance with the standard normal distribution, the mean is 0, standard deviation is 1” on page 8-9); and 
process the CSI data to be identified through a deep neural network to determine whether the target object falls in the detection area (“The CSI signal data, CSI change into different position detecting area, establishing a space monitoring model, using the already-established respiratory identification model, behavior recognition model and space monitoring model, using Wi-Fi in the acquired CSI signal to the indoor human body position, behavior, breathing are identified. respiratory identification model, behavior recognition model, adopts full-space monitoring model link neural network as deep learning method built model for the identification of human behavior” on page 7; “using deep neural network creating a classification model of respiratory identification model, behavior recognition model and space monitoring model, using a classification model of human body positionf, behavior, breathing are identified” on page 8).
Regarding claim 12, Ye discloses A computer-readable medium, in which a fall detection program is stored for implementing steps of the fall detection method as claimed in claim 1 when the fall detection program is executed by a processor (“one or a plurality of embodiments, detection system based on a CSI signal Wi-Fi in multi-person operation and breathing, the system comprising an indoor Wi-Fi routers, memory and one or more processors coupled with the memory, the processor being configured to execute memory instructions, the processor to perform operations” on page 9; see rejection of claim 1 above).

Allowable Subject Matter
8.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667